  7:19-cv-05012-JMG-MDN Doc # 34 Filed: 08/28/20 Page 1 of 2 - Page ID # 194




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

TELLY BRIGGS,

                       Plaintiff,                                      7:19CV5012

       vs.                                                         AMENDED
                                                            CASE PROGRESSION ORDER
DANIEL MORALES, RYAN WISNIESKI,
CHAD OSTMEYER, in both their
Individual and Official Capacities; and
CITY OF IMPERIAL, a political subdivision
of the State of Nebraska;

                       Defendants.

       This matter comes before the Court on the Joint Motion to Extend Deadlines for
Completion of Fact Discovery Disclosures and Incorporated Memorandum in Support (Filing
No. 33). After review of the parties’ motion, the Court finds good cause to grant the requested
extensions. Accordingly,

        IT IS ORDERED that the Joint Motion to Extend Deadlines for Completion of Fact
Discovery Disclosures and Incorporated Memorandum in Support (Filing No. 33) is granted and
the case progression order is amended as follows:

             1)   The deadline for moving to amend pleadings or add parties remains August 31,
                  2020.

             2)   The deadline for completing initial written discovery limited to jurisdiction,
                  venue, and/or immunity issues under Rules 33, 34, and 36 of the Federal Rules of
                  Civil Procedure is extended to October 16, 2020. Motions to compel such
                  written discovery under Rules 33, 34, and 36 must be filed by October 30,
                  2020.

                  Note: A motion to compel, to quash, or for a disputed protective order shall not
                  be filed without first contacting the chambers of the undersigned magistrate
                  judge on or before the motion to compel deadline to set a conference to discuss
                  the parties’ dispute, and after being granted leave to do so by the Court.

             3)   The status conference scheduled for September 14, 2020, is cancelled. A status
                  conference to discuss case progression and the parties’ interest in settlement will
                  be held with the undersigned magistrate judge on November 9, 2020, at 10:00
                  a.m. by telephone. Counsel shall use the conferencing instructions assigned to
                  this case to participate in the conference.

             4)   The deadline for filing motions to resolve jurisdiction, venue, and/or immunity
                  issues is extended to November 30, 2020.
7:19-cv-05012-JMG-MDN Doc # 34 Filed: 08/28/20 Page 2 of 2 - Page ID # 195




      5)    The parties shall contact the undersigned magistrate judge to schedule a
            telephone conference to discuss further progression of this case within 14-days
            of the court’s ruling on any motion to resolve jurisdiction, venue, and/or
            immunity, if necessary.

      6)    The parties shall comply with all other stipulations and agreements recited in
            their Rule 26(f) planning report that are not inconsistent with this order.

      7)    All requests for changes of deadlines or settings established herein shall be
            directed to the undersigned magistrate judge. Such requests will not be
            considered absent a showing of due diligence in the timely progression of this
            case and the recent development of circumstances, unanticipated prior to the
            filing of the motion, which require that additional time be allowed.


   Dated this 28th day of August, 2020.
                                              BY THE COURT:

                                              s/Michael D. Nelson
                                              United States Magistrate Judge
